Motion by petitioner to (1) vacate this court’s order dated April 25, 1977, which authorized the institution of this proceeding; and (2) strike respondent’s name from the roll of attorneys on the ground that respondent has been disbarred by virtue of a felony conviction. Motion granted. Order dated April 25, 1977 authorizing the disciplinary proceeding against respondent is recalled and vacated. The respondent, admitted to practice before the Bar by this court on May 15, 1940 was convicted of a felony (violation of US Code, tit 18, §§ 152, 2, knowingly and fraudulently, with intent to defeat the Bankruptcy Law, concealing property belonging to another and of intentionally and fraudulently concealing from another, the Trustee, and from creditors in the proceeding, property belonging to the estate of the bankrupt, in the United States District Court for the Eastern District of New York on February 25, 1977). The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Rabin, Gulotta and Shapiro, JJ., concur.